COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Charles Yeach v. Landry's, Inc. Downtown Aquarium

Appellate case number:      01-18-01024-CV

Trial court case number: 2016-18324

Trial court:                61st District Court of Harris County

        Appellee, Landry’s Inc. Downtown Aquarium, has filed a motion to dismiss this appeal for
lack of jurisdiction. Appellee asserts that appellant’s November 12, 2018 notice of appeal was
untimely filed 15 days after the October 29, 2018 deadline and appellant has not filed a motion to
extend the deadline. Appellee’s motion to dismiss is denied. In civil cases, a motion for extension
of time is implied when an appellant, acting in good faith, files a notice of appeal beyond the time
allowed by Rule 26.1, but within the fifteen-day extension period provided by Rule 26.3. See
Hernandez v. Nat’l Restoration Techs., L.L.C., 211 S.W.3d 309, 310 n.1 (Tex. 2006) (per curiam);
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        Although we deny the motion to dismiss, the Court notes that appellant has failed to file
his brief in this appeal. Unless appellant files his brief within 10 days of this order, this appeal will
be dismissed for want of prosecution.
        It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman_______
                               Acting individually


Date: ___February 7, 2019___